TEEA~RNEY                      GENERAL
                             OFTEXAS




 Bmorahlr Y. 0. FlonwrB
 Eeoretary g? sbte
 havia couilty
chuan, lwaB

Dear Sir:                 Attention ofwillMiumRichardson

                          opinion Ilo.O-2452
                          Ro: Requirementas to loo&ion of prinoipnl
                                                                  plaoe
                              of -3lxlfaea~
                                          of * oorporation.

nisd11    a~owledgo receipt of your letter of June 6,19cO, in rhioh
pu request the opinion af this depnrtaxmtupon the quueationthereln prssented.
Tb0 pertinent parts of your letter are:

     ?requent~y corporationsthat hare given their prinaipnl plaoe of
      lus~os8 in one tom ohmge their ptinoipal pbae of business to another
      M,    ad 1~ au& oaeee we require that the charter be amended ahow-
      ing that obmge.

     "!% hare an instxnoo,howcvor, ia nhioh a charitableand benevolent
      corporationhas this provision in it.6oharterr

            "*The general chapter of this order is to ba located and ha=
             its ptincipl office at Fort !Yorth,Tarrant County, Texas, with
             mob rutmrdinataohaptcra owr the State of Toxas arnithinthe
             judgroat and under tie by-lava of this corporationit may be ax-
             pcdient to orga2ito.'".

 You correot the last parapph    above quoted 1;;your letter of June 10, 1940,
 in which you adviser

      "lhe crecretaryand the head of the oorporationdo not live in sort
       Worth, bnt the annual three day conventionof the oorporationis held
       ic Fort Worth, where all records are kept. All o$ the business of
       the oorporetionis dote at that time. 3% secretary does oary OP
       oorrespondenoefrom enother olty. however."

 you desire to Lno~rhether or not, under the oircunstanoeemationed, th,,
 oorpontion muld be required to file IUIamendmentto ita eatier.     --
%nombls    Y.O.Floweis.       Page 2       o-245::



xtiole 1204 of the Rdvissd Civil Statutss enmsrates the inromtiol: ,&ioh
:austbe contained in a uharterof a privste oorporatia. pmg    such rs-
quiremnts  is fouod 6e+lon 2 thereof -rrfic!r
                                           reads:

     "The plaoe or   plaoes   vhiero its   iUSiW3C~   is to   b   trasmcted.fl

The quotaticn from your letter of June 6, 1840, ;'?rsinabors
                                                           taken from the
charter fulfills this requirement.

It was held is the osse of Sanders vs. Yarmsrs' 6tnte paiar226 m 626,
that the residsnosof a oorporatiol: is In ths stats and oo~~ere    its
prinoipal office is located. ws prir.oipls   of law wau lw-afi&.d :" the
oa*e of PittshrgWater WetiterCompanyVS. ~ullivao, 262 K576,.

f\oareful exaMoatlo~kof the Yexas 3~3.utos rsvoals no reqtilrsnent
                                                                 that'*e
offioers of a corporationEust reside ir!the city wherS the principal pla&
of tusiness of the oorporatior.
                              5,s.

Under the faots presented to us, we carnot hold, as a matter of lax, that
the faot that the searetsry of tho oorporatiorIn question lives in a oity
other than the oity of tho priwzipalplace of buciness of such corporationis
suffioisntto require sn ansndr53ottoths oorporate charter.


APPRO'LiiJW:. 27, 1940
Gerald C. MIX
Attorney General of %x&s

U:aW:Sll